Where, in an action in trover to recover an automobile, the defendants disclaim title and merely contend that their possession of the property is under their legal right as bailees until storage charges of $10 up to the time of trial are paid, a judgment by the court, trying the case without a jury, which found for the plaintiff for the automobile upon payment of the storage, and found for the defendants for storage in the amount of $10 and a lien on the automobile therefor, and taxed the costs against the plaintiff in the action, shows no harmful error against the defendants and the court did not err in overruling their motion for a new trial.
Judgment affirmed. Sutton, P. J., and Parker, J.,concur.
                         DECIDED MARCH 2, 1944.